In an action to recover damages for personal injuries as the result of a collision between two automobiles, order directing the examination of a witness before trial, in so far as appealed from, modified by striking out the direction therein contained requiring the defendant to produce the witness, and, as so modified, affirmed, with ten dollars costs and disbursements to respondents. No opinion. Examination to proceed on five days’ notice. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.